NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5139-18

PROCTOR PROPERTIES, LLC,

          Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
DEPARTMENT OF COMMUNITY
AFFAIRS, DIVISION OF HOUSING,

     Defendant-Respondent.
_______________________________

                   Submitted January 27, 2021 – Decided May 17, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket Nos. L-2055-12 and
                   L-4227-17.

                   Stephen J. Buividas, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sookie Bae, Assistant Attorney General, of
                   counsel; Jonathan S. Sussman, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Plaintiff Proctor Properties, LLC, appeals from the June 14, 2019,

judgment rendered after a bench trial finding no cause of action against

defendant State of New Jersey, Department of Community Affairs, Division of

Housing (DCA). We earlier reversed summary judgment granted to DCA on

plaintiff's 2012 complaint, on procedural and substantive grounds, and

remanded the matter for trial. Proctor Props., LLC v. State of N.J., Dep't of

Cmty. Affs., Div. of Hous., No. A-5425-15 (App. Div. Dec. 22, 2017). Plaintiff

owns apartments in Camden offered to subsidized housing tenants. For the

reasons stated by the trial judge, we affirm, adding very brief comments.

      The judge tried the case on plaintiff's 2012 complaint, which alleged DCA

breached a 2007 agreement that resolved an earlier lawsuit, and plaintiff's 2017

complaint, also alleging breach of contract, as well as breach of the covenant of

good faith and fair dealing and retaliation. The 2007 settlement called for DCA

to "mail six, separate applications to Proctor Properties, LLC, c/o Jesse Proctor,

for participation in the Division's Tenant-Based Housing Assistance Program

('HAP'), upon the determination that the HAP has availabilities for such

participation in Camden County." It is undisputed that DCA made the $30,000

payment also called for by the agreement.




                                                                            A-5139-18
                                        2
        At trial, plaintiff sought to prove the lists of prescreened names DCA

supplied did not satisfy DCA's contractual commitment, claiming the

prospective tenants had obtained other housing when contacted or were

ineligible to participate in the program. The judge found, to the contrary, that

DCA proved it provided plaintiff with more than 200 names of prequalified

prospective tenants for the tenant-based voucher program in 2010, 2012, and

2013.

        The judge further found that DCA did not breach the settlement

agreement, because plaintiff's units were ultimately occupied by tenants whose

names were provided by DCA.            He also observed that tenants have an

independent right to choose whether to rent a particular apartment, so it would

not have been reasonable for plaintiff to assume that DCA had committed to

supplying six actual tenants. DCA could neither guarantee that tenants would

be interested in occupying plaintiff's units nor that they would rent permanently.

Despite delays, the judge considered DCA's efforts reasonable and made in good

faith, thus constituting substantial performance.

        Additionally, plaintiff contended DCA had retaliated against it because it

was removed from a more favorable unit-based housing program after the first

lawsuit, filed in 2004. DCA introduced proof that the particular program at


                                                                            A-5139-18
                                         3
issue—the Moderate Rehabilitation Program (MOD)—was terminated by the

federal government and replaced with the tenant-based program. Plaintiff had

actually remained in the unit-based program improperly for a number of years

due to administrative oversight.

      During plaintiff's case-in-chief, it produced a witness, John Bada, a DCA

employee who had allegedly told plaintiff's owner that DCA removed his units

from the unit-based housing program as retaliation. Bada adamantly denied

having ever made such a statement.

      Plaintiff also attempted to demonstrate that DCA retaliated by removing

a program tenant as ineligible. The tenant in question, called as plaintiff's

witness, testified she was terminated from the program because her income

exceeded program guidelines. Unsurprisingly, the judge concluded plaintiff

failed to prove retaliation. Hence, the judge opined that plaintiff failed to

establish any cause of action—breach of contract, bad faith, or retaliation.

      Now on appeal, plaintiff raises the following points:

            POINT I

            DEFENDANT BREACHED THE SETTLEMENT
            AGREEMENT BECAUSE ANY PERFORMANCE
            WHICH   IT   EVENTUALLY    TENDERED
            OCCURRED TOO LATE TO CONSTITUTE
            PERFORMANCE OF THE AGREEMENT.


                                                                           A-5139-18
                                        4
POINT II

DEFENDANT HAS PRODUCED ABSOLUTELY NO
EVIDENCE OF COMPLIANCE AS TO AT LEAST
ONE OF THE UNITS WHICH WAS THE SUBJECT
OF THE SETTLEMENT AGREEMENT.

POINT III

EVEN IF THE TRIAL COURT HAD BEEN
CORRECT THAT DEFENDANT EVENTUALLY
COMPLIED     WITH    THE   SETTLEMENT
AGREEMENT, THE COURT NEVERTHELESS
FAILED TO CONSIDER THE ISSUE OF
PLAINTIFF'S RIGHT TO RECOVER DAMAGES
FOR THE YEARS DURING WHICH IT RECEIVED
REDUCED RENTS BECAUSE OF DEFENDANT' S
DELAY.

POINT IV

THE COURT ALSO ERRED IN REFUSING TO
AWARD ANY DAMAGES FOR TIME PERIODS
DURING WHICH TENANTS HELD OVER AFTER
INFORMING THE STATE THAT THEY WOULD BE
LEAVING, OR FOR ADDITIONAL AMOUNTS
PLAINTIFF WAS REQUIRED TO PAY ON BEHALF
OF [C.B.] SO THAT SHE COULD REMAIN A
TENANT.

POINT V

DEFENDANT SHOULD NOT BE PERMITTED TO
EVADE LIABILITY SINCE PLAINTIFF RELIED TO
ITS DETRIMENT ON THE FALSE PROMISES AND
REPRESENTATIONS OF DEFENDANT.



                                            A-5139-18
                    5
            POINT VI

            AMPLE EVIDENCE WAS                  PRESENTED         TO
            SUPPORT      PLAINTIFF'S              CLAIM           OF
            RETALIATION.

      We review contract interpretation de novo as it involves a question of law.

Kieffer v. Best Buy, 205 N.J. 213, 222-23 (2011). However, we review a trial

court's factual determinations, made after a bench trial, deferentially.

D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013). Those determinations are

not disturbed unless "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice . . . ." Ibid. (citing Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J.

150, 169 (2011)).

      In this case, the judge's findings were amply supported by the evidence,

and those circumstances in turn supported the judge's determination that DCA

substantially performed its obligations according to the settlement agreement.

Under the plain and ordinary meaning of the words, plaintiff was entitled only

to six applications, all from participants in a tenant-based program. DCA

provided plaintiff with many more than six prescreened names, and all of

plaintiff's units were eventually occupied after reasonable, good faith efforts on




                                                                            A-5139-18
                                        6
DCA's part to comply. Thus, plaintiff had no basis for an award of damages for

any contractual breach.

      Equally lacking in merit is plaintiff's argument that it should not have been

terminated from the MOD program because it detrimentally relied upon DCA's

administrative error, or that removal from the program was retaliation. DCA

cannot be expected to engage in conduct that violates federal law.

      Our review of the record establishes the judge's decision, well-grounded

in the evidence, was supported by relevant precedents. It does not "offend the

interests of justice . . . ." D'Agostino, 216 N.J. at 182 (quoting Seidman, 205

N.J. at 169). Plaintiff's arguments do not warrant further discussion in a written

decision. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-5139-18
                                        7